*871OPINION
BELCHER, Judge.
The appeal is from an order revoking probation granted in a conviction for felony theft; the punishment was assessed at three years.
The judgment was rendered and appellant was placed on probation on April 22, 1968. The imposition of sentence was suspended. Two of the conditions of his probation were that he report to the probation officer on the first day of each month and to remain within Taylor County unless given permission to leave. The motion to revoke probation alleged that probationer failed to report to the adult probation officer as directed and that he failed to remain within the limits of Taylor County in violation of the terms of probation. The probation officer testified that the probationer did not remain in Taylor County; that he was arrested in New York and was brought back by him (the probation officer) to Taylor County; that permission was not granted for him to leave; further, he did not report as required under the terms of the order.
Appellant testified that he was born in Germany; that his mother was a naturalized citizen of the United States; that his parents sent him to Centraba College in Centraba, Washington for some two and a half years; that once he had had a psychiatric evaluation, because he became angry with a teacher and hit him; that he was not a citizen of the United States and that he wanted to go to Germany, and he went to Canada and New York in an attempt to return to Germany.
Appellant’s counsel, in his brief, stated that it did not appear that appellant was in any way mentally or emotionally incapacitated or not accountable for his actions; that he appeared to be normally intelligent but extremely stubborn and self-willed ; that as a boy in Germany he struck a teacher, and the authorities had him examined by a psychiatrist. The brief recites that: “The appellant, Harry Stanford, read this statement (in the brief) November 27, 1968 and expressed satisfaction with it. Upon being asked if he had any suggestions, corrections or additions, he replied he had none.”
The trial court did not abuse his discretion in revoking the order granting the appellant probation.
The judgment is affirmed.
DOUGLAS, J., not participating.